DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1, 4-8, 10-14 are currently pending.  Claims 12-14 have been previously withdrawn as being drawn to non elected inventions.  Claims 1, 4-8 and 10-11 are currently under examination.  This office action is in response to the amendment filed on 11/20/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 4-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “wherein the partial structure is different from the polymer chain” which renders the claim indefinite as it is not clear what is considered to be a part of “the polymer chain”.  Is “the polymer chain” all of the repeating units of the polymer, or just the polymer backbone? Does it the polymer chain need to include all of the repeating units of the polymer or can it be just a section of the polymer?  Is this a requirement that the partial structure not be bound to the polymer by covalent bonds but by ionic bonds? 

Additionally the claim recites “ a partial structure derived from a compound comprising a group represented by -NH-“ which renders the claim indefinite as it is not clear what the boundaries of the partial structure are as it is unclear what boundaries the language of “derived from” provides.  Does this indicate that the compound must be a part of the polymer, must be reacted with the polymer chain, can be reacted with other components before being reacted with the polymer chain?  As such it is not clear what limitations the provided language indicates. 
Claims 2, 4-8 and 10-11 are rejected as being rejected from a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claim(s) 1, 4, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2)  as being anticipated by Qabar (WO 2015-017519 A1).
Concerning claim 1, 7 Qabar teaches a block copolymer which is indicated to be capable of including  monomer which include those of the structure of (paragraph 0008)

    PNG
    media_image1.png
    148
    291
    media_image1.png
    Greyscale

Where each of the R groups is either H or a C1-C6 alkyl group with particular examples including dimethylamino ethyl methacrylate (paragraph 0076).  
Qabar teaches a polymer having a structure of (paragraph 000105)

    PNG
    media_image2.png
    213
    807
    media_image2.png
    Greyscale

This polymer includes a dimethylaminoethyl methacrylate repeating unit which is the same as the claimed repeating unit of formula (I) when x is –(C=O)OR11, R11 is a 2 carbon atom alkylene group and Z is NR5R6 where R5 and R6 are each a methyl group.  


    PNG
    media_image3.png
    115
    280
    media_image3.png
    Greyscale

Which is a compound having multiple NH groups used to make a compound by a reaction scheme of (paragraph 000225)

    PNG
    media_image4.png
    395
    646
    media_image4.png
    Greyscale

Indicating that the part of the hydrogen atoms of one of the NH groups is removed to make the partial structure. 
Concerning claim 4 the polymer indicated above further teaches a methoxy polyethyleneoxide methacrylate repeating unit structure which would correspond to the claimed structure when A is (C=O)OR8 and R8 is a chain ether structure. 
Concerning claim 8 Qabar further an example of a polymer which has a structure of (paragraphs 000250 and 000251)

    PNG
    media_image5.png
    205
    845
    media_image5.png
    Greyscale

Which comprises the claimed repeating unit and partial structure and which is indicated to be made from a compound having a structure of (paragraph 00249 and 000245)

    PNG
    media_image6.png
    109
    333
    media_image6.png
    Greyscale

Which is a compound which comprises a primary amino group.  
Concerning claim 10 Qabar teaches that structures such as (paragraph 0080)

    PNG
    media_image7.png
    226
    264
    media_image7.png
    Greyscale

Are considered to be galactose amine structures which are considered to be sugar residues (paragraph 000109).  Galactose is a known monosaccharide sugar.  As such the compound such as (paragraph 00249 and 000245)

    PNG
    media_image6.png
    109
    333
    media_image6.png
    Greyscale

Would be considered to be an amino sugar as it is a substituted galactose sugar molecule that comprises an amine group. 
As such the polymer which is indicated to be made from this amino sugar compound as is indicated above would meet the limitations of the claim.  
Concerning claim 11 Qabar teaches the polymer indicated above.  Qabar does not specifically teach that there is a divalent group formed by ring opening a cyclic ether which is bonded to the partial structure.  However the exemplary polymer of Qabar does as is indicated above teach a divalent poly ethylene oxide in the polymer terminal which is bonded to the partial structure.   Polyethylene oxide units are known to be able to be made by the ring opening of ethylene oxide which is a cyclic ether group.  Qabar does not specifically indicate how the polyethylene oxide chain is formed, however the claim as is currently drafted is drawn to the product and not a particular method of obtaining the product. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 
As such since Qabar teaches that the polymer terminal contains a polyethyleneoxide chain which is capable of being formed by the ring opening of ethylene oxide, the polymer of Qabar has the claimed structure and so will meet the claimed limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qabar (WO 2015-017519 A1).
Concerning claim 5 Qabar teaches the polymer of claim 1 as is indicated above. 
Qabar further teaches that polymers having one polymer block can be formed such as those having a structure of (paragraphs 000231 and 000232). 

    PNG
    media_image8.png
    249
    850
    media_image8.png
    Greyscale

This polymer has the claimed partial structure derived from an compound having a plurality of NH groups as is indicated in the discussion of claim 1 above.   The disulfide nitrogen containing ring monomer would also be considered to fit withinin the claimed repeating unit structure when X is (C=O)OR11 when R11 is a C2 alkylene and when Z is a substituted nitrogen containing heterocyclic group. 

However Qabar broadly teaches that the polymer block which is the polymer chain can have a range of from 2-10 kDa (paragraph 00066) which would correspond to the number average molecular weight. Qabar further teaches that the polymer has a polydispersity index which is less than 1.2 (paragraph 00207).  Which indicates that the broad indication of 2-10 kDa number average molecurlar weight corresponds to a weight average molecular weight of 2-12 kDa.  This is an overlapping range with the claimed range of less than 3 kDa.  It should noticed that the particular method of measuring the weight average molecular weight such as the claimed polystyrene measured by gel permeation chromatography wherein a mobile phase is tetrahydrofuran, will not significantly alter the reported weight average molecular weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the polymer of Qaber to have the claimed weight average molecular weight of the polymer chain because Qaber teaches an overlapping range of the weight average molecular weight with the claimed weight average molecular weight. 

6.	Claim 1, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 5,349,023).
Concerning claim 1, 7-8, 10 Ikeda teaches a copolymer having a terminal amino group (abstract). 
5R6 where each of the R5 and R6 are a methyl group, and X is a (C=O)NHR12- group where R12 is an alkylene group. 
The copolymer is further taught have a terminal ester bond which is reacted with a primary or secondary amine (column 6 lines 20-35) to give the terminal amino group.  Examples of the primary or secondary amine which can be used are indicated to include diamines such as ethylene diamine, hexamethylene diamine and polyamines such as diethylene triamine  3,3’-diaminodipropylamine, triethylenetetraamine, tetraethylene pentamine and pentaethylenehexamine (column 6 lines 35-45). The amine is generally indicated to have a structure of (column 6 lines 5-30)

    PNG
    media_image9.png
    62
    73
    media_image9.png
    Greyscale

And to form a terminal amino group having a structure of (column 2 lines 60-68) 

    PNG
    media_image10.png
    70
    105
    media_image10.png
    Greyscale
. 
This would indicate that the amine forms a partial structural at the terminal of the polymer chain by removing hydrogen form the NH group and that the amine compound would comprise a primary amino group or a secondary amino group. 
As such when the indicated diamines or polyamines are used then the claimed partial structure is formed. 

It would have been obvious to one of ordinary skill in the art at the time of filing to use both the indicated (meth)acrylamidepropyldimethylamino monomer or the salts there and to use the indicated  diamine or polyamine to give an amino terminal group to give the claimed polymer structure because Ikeda teaches that each of the components are individually useful to make the polymer of Ikeda and so it would be obvious to use them together. 
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 5,349,023) as applied to claim 1 above, and further in view of Krishnan (US 2005/0003163 A1).
Concerning claim 6 Ikeda teaches the polymer of claim 1 as is indicated above. 
Ikeda does not specifically give that the Z group is –N+R2R3R4Yy- but does as is indicated above teach that the monomers that can be used include acrylamide propyl dimethylamine and quaternary salts thereof, and methacrylamide propyl dimethylamine and quaternary salts thereof among others (column 3 lines 55-65).  Ikeda is drawn to thermoplastic resins (column 2 liens 20-30) which are used to make shaped articles and films (column 1 lines 45-50). 
Krishnan is drawn to blends of polymers (paragprah 0010) which are used to provide coatings or films (paragraph 0007) and particularly teaches that N,N dimethylaminopropyl acrylamide methyl chloride quaternary salt is a useful amine containing monomer for these types of polymers (paragprah 0017). The methyl chloride salt would fit the claimed chemical structure of the Z group of –N+R2R3R4Yy- and is a quaternary salt of the acrylamide propyl diemethylmine monomer of Ikeda which is indicated to also be capable of being present in the quaternary salt form. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the that N,N dimethylaminopropyl acrylamide methyl chloride quaternary salt of Krishnan as the monomer of because Ikeda teaches that the monomer can be acrylamide propyl dimethylamine quaternary salts and Krishnan teaches that the particular quaternary salt is useful for polymers that are used to form films. 

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 4-8 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
9.	Claims 1, 4-8 and 10-11 are rejected. No claims are currently allowable. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferruti (US 5,631,336) teaches polymers of n vinyl lactams which are indicated to be terminated with a reactive group and which can be reacted with multi NH containing compounds such as trytophane (column 7 example 8B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ARRIE L REUTHER/Primary Examiner, Art Unit 1763